                                            Case 3:17-cv-02658-EDL Document 29 Filed 05/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8       JULIE EMMA REGAN,                                 Case No. 17-cv-02658-EDL (RMI)
                                   9                     Plaintiff,
                                                                                             ORDER GRANTING MOTION FOR
                                  10              v.                                         ATTORNEYS FEES
                                  11       NANCY A. BERRYHILL,                               Re: Dkt. No. 25
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On March 28, 2018, Judge Laporte entered an order granting Plaintiff’s Motion for

                                  15   Summary Judgment, reversing the ALJ’s determination, and remanding this matter for further

                                  16   proceedings. See (dkt. 20). On May 30, 2018, Judge Laporte granted the parties’ Stipulation for

                                  17   Award and Payment of Equal Access to Justice Act (“EAJA”) Fees, Costs, and Expenses in the

                                  18   amount of $7,250.00. See (dkt. 36). On March 29, 2020, the Social Security Administration

                                  19   awarded Plaintiff past-due benefits in the amount of $94,397.1 See (dkt. 25-1).

                                  20          Plaintiff’s attorney now seeks an award of attorney’s fees pursuant to 42 U.S.C. §

                                  21   406(b)(1). For the reasons explained below, the court will grant the motion.

                                  22          DISCUSSION

                                  23          Unlike the EAJA, 42 U.S.C § 406(b) does not authorize the prevailing party to recover fees

                                  24   from the losing party. Rather, Section 406 authorizes fees payable from the successful party’s

                                  25   recovery. Specifically, 42 U.S.C. § 406(b)(1)(A), provides that “[w]henever a court renders a

                                  26   judgment favorable to a claimant . . . who was represented before the court by an attorney, the

                                  27
                                       1
                                  28    The total award was $94,397, and the Commission withheld twenty-five percent of the past-due benefits,
                                       $22,490.25, to pay Plaintiff’s appointed representative. See (dkt. 25-1).
                                           Case 3:17-cv-02658-EDL Document 29 Filed 05/15/20 Page 2 of 2




                                   1   court may determine and allow as part of its judgment a reasonable fee for such representation, not

                                   2   in excess of 25% of the total of the past-due benefits to which the claimant is entitled by reason of

                                   3   such judgment.” Courts addressing Section 406(b) fee determinations must do so “by looking first

                                   4   to the contingent-fee agreement, then testing it for reasonableness.” Crawford v. Astrue, 586 F.3d

                                   5   1142, 1149 (9th Cir. 2009) (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002)). In

                                   6   considering whether the contingent-fee agreement is reasonable, courts may consider factors

                                   7   including “the character of the representation and the result the representation achieved.”

                                   8   Gisbrecht, 535 U.S. at 808.

                                   9          In this case, Plaintiff and her attorney contracted for a contingent fee in the amount equal

                                  10   to twenty-five percent of the past due benefits awarded to Plaintiff and her family if she won her

                                  11   case. See (dkt. 25-2). This amount is allowable under Section 406(b)(1)(A). The court finds these

                                  12   fees eminently reasonable in light of the excellent result achieved by Plaintiff’s attorney, i.e., the
Northern District of California
 United States District Court




                                  13   granting of Plaintiff’s motion for summary judgment, reversal of the ALJ’s decision, and remand

                                  14   for further proceedings which resulted in an award of more than $90,000 in past-due benefits.

                                  15   Defendant does not dispute the reasonableness of the fees sought by Plaintiff’s counsel, noting that

                                  16   the Commissioner is not a party to the contingent-fee agreement between Plaintiff and her

                                  17   attorney. See (dkt. 27). The court finds no basis to reduce the requested fees.

                                  18          The parties agree that the court must account for the attorney’s fees paid by the

                                  19   Commissioner on her own behalf pursuant to the EAJA. Accordingly, the court HEREBY

                                  20   GRANTS Plaintiff’s Motion for Attorney’s Fees Pursuant to 42 U.S.C. 406(b)(1) in the amount of

                                  21   $22,490.25 and directs Plaintiff’s counsel to refund $7,250.00 to Plaintiff.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 15, 2020

                                  24

                                  25
                                                                                                      ROBERT M. ILLMAN
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
                                                                                          2
